Citation Nr: 0426104	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  94-59 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied service connection for porphyria 
cutanea tarda.  The veteran timely appealed this decision to 
the Board.  In an April 2003 Board decision, the Board denied 
the claim.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated in May 2004, the Court vacated the Board's April 
2003 decision and remanded the case to the Board for further 
adjudication in light of the Veterans Claims Assistance Act 
of 2000, Pub. L. 106-576, 114 Stat. 2096 (2000).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The basis of the Court's May 2004 joint motion is that 
although the Board's April 2003 decision addressed the 
Veterans Claims Assistance Act of 2000 (VCAA), the duty to 
notify under 38 C.F.R. § 3.159(b)(1) (2003) was not properly 
met.  That is, the joint motion found that the requirement 
that VA notify Appellant as to which portion of any evidence 
is to be provided by VA and which by the claimant was not 
adequately discussed.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-187 (2002).  While the Board regrets further delay, the 
Court Order (based on a joint motion by the veteran's 
representative and VA) effectively mandates additional action 
by VA to ensure that the veteran receives proper VCAA notice 
under 38 C.F.R. § 3.159(b)(1) (2003).  In the past, the Board 
had been attempting to remedy defects in VCAA notice by 
sending a VCAA letter to the veteran under the provisions of 
38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, it appears that remedial action regarding 
VCAA notice must be undertaken by the RO.

In consideration of the foregoing, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The VCAA notice letter 
should advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  After completion of the above, the RO 
should determine if any additional 
development of the evidence is necessary.  
If so, the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  After all RO action is 
complete, the case should be returned to 
the Board for further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




